Opinion op the Court by
Chiep Justice Hobson—
Affirming.
Pursuant to an act of 1914 (see Acts of 1914, page 124), the Fiscal Court of Jefferson County, on May 28, 1914, entered an order for the purchase of two automobiles, and on June 30,1914, it entered an-order adopting certain rules. The county attorney, by the direction of the County Court took an appeal, from the orders of the Fiscal Court to the Circuit Court, and on July 7, 1914, the Fiscal Court entered an order that whereas the county attorney was compelled by law to prosecute the appeals, leaving it without a legal representative to make defense thereto, Thum & Roy, as attorneys, were employed to represent it on each of the appeals, and do all things necessary and proper to protect the rights and interests of the court; from this order the county attorney, by the direction of the County Court, took an appeal to the Circuit Court, and, the case being there heard, the Circuit Court sustained the action of the Fiscal Court in employing attorneys to represent it on the appeals *539above referred to. From tbe judgment of tbe Circuit Court the appeal before us is prosecuted, it being insisted that the Fiscal Court was without authority to employ counsel to represent it on tbe appeals taken by tbe county attorney from the order directing tbe purchase of two automobiles and tbe order adopting the rules.
Tbe Fiscal Court is vested by tbe statute (see Kentucky Statutes, Section 1840), with tbe power to regulate and control tbe fiscal affairs of tbe county. It is given power to do certain enumerated things, and it may do these things and such other things as are incidental thereto. (Jefferson Co. v. Young, 120 Ky., 456).
We have often sustained tbe power of tbe Fiscal Court to employ counsel to represent tbe county where its interests were concerned. (Terrell v. Trimble County, 128 Ky., 519; Scoville v. Baugh, 27 R., 319; Garrard County Court v. McKee, 11 Bush, 234. Tbe power to regulate and control tbe fiscal affairs of tbe county necessarily carries with it tbe power to employ counsel, when counsel is necessary to protect tbe interest of the county. A majority of tbe Fiscal Court speaks for tbe court. An order entered by a majority vote has tbe same effect as one 'entered unanimously. Tbe statute provides for ap appeal by the county attorney from any order of the Fiscal Court, and when be so appeals, be can represent but one side of tbe controversy. Tbe other side must be unrepresented unless, tbe Fiscal Court has power to employ counsel although tbe interest of tbe county may require that tbe action of the Fiscal Court shall be sustained; for it is not tbe contemplation of tbe statute that in such cases tbe county shall' be dependent upon counsel employed by private persons at their own expense. A judicial bearing presupposes that both sides are represented by counsel. Justice may often go wrong if only one side of tbe controversy is presented, and tbe county attorney would, under tbe practice contended for, have entire control of tbe matter and could delay tbe case as long as be saw fit.. This was not tbe contemplation of tbe statute in allowing tbe appeal; its purpose was that both sides should be beard and that each should have an equal opportunity in bringing tbe case to trial, and bringing but tbe truth to tbe court.
We therefore conclude that tbe Circuit Court properly held that tbe order of tbe Fiscal Court employing *540counsel to represent Jefferson County, on the appeal, was within its jurisdiction.
Judgment affirmed.